 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 741 
In the House of Representatives, U. S.,

July 26, 2012
 
RESOLUTION 
Providing for further consideration of the bill (H.R. 4078) to provide that no agency may take any significant regulatory action until the unemployment rate is equal to or less than 6.0 percent. 
 
 
That during further consideration of the bill (H.R. 4078) to provide that no agency may take any significant regulatory action until the unemployment rate is equal to or less than 6.0 percent, as amended, pursuant to House Resolution 738, the further amendment printed in section 2 of this resolution shall be considered as adopted in the House and in the Committee of the Whole. 
2.The amendment referred to in the first section of this resolution is as follows: In section 102(b), strike employment and insert unemployment. 
 
Karen L. Haas,Clerk.
